UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1381



ASRAT AWOKE CHERU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, United States Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-334-557)


Submitted:   December 3, 2004             Decided:   January 25, 2005


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Asrat Awoke Cheru, Petitioner Pro Se. Raymond Smith, IMMIGRATION
& NATURALIZATION SERVICE, Arlington, Virginia; Emily Anne Radford,
Terri Leon-Benner, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Asrat Awoke Cheru, a native and citizen of Ethiopia,

petitions for review of the Board of Immigration Appeals’ order

affirming without opinion the immigration judge’s decision denying

asylum and withholding from removal.                   For the reasons discussed

below, we deny the petition for review.

                 The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).               We have reviewed the immigration

judge’s decision and the administrative record and find the record

supports         the   conclusion     that    Cheru   failed     to   establish    past

persecution or a well founded fear of persecution.                      See 8 C.F.R.

§ 1208.13(a) (2004) (stating that the burden of proof is on the

alien       to    establish     his     eligibility      for     asylum);    INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992).                 Because the decision in

this case is not manifestly contrary to law, we cannot grant the

relief Cheru seeks.*

                 Accordingly,   we     deny    the    petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                      PETITION DENIED



        *
      Cheru does not challenge the denial of his application for
withholding from removal.

                                         - 2 -